Citation Nr: 0006202	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-09 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


REMAND

The veteran had active service from March to November 1982.

The veteran is currently service-connected for degenerative 
changes of the cervical spine, evaluated as 10 percent 
disabling, and chronic undifferentiated schizophrenia, 
evaluated as 30 percent disabling.  He asserts that his 
cervical spine disorder has worsened.  He reports that it 
causes him so much pain and stiffness in his back and neck 
that he is sometimes bedridden.  Further, in a September 1999 
statement in support of his claim, he reported that his 
physician has informed him that his cervical spine disorder 
also includes radiculopathy down through the nerves of the 
brachial plexus, affecting his wrists and hands, particularly 
his left wrist and hand, causing symptoms similar to carpal 
tunnel syndrome.

The veteran also asserts that his service-connected 
disabilities render him unemployable.

The Board finds that the veteran has presented well-grounded 
claims for an increased evaluation and individual 
unemployability within the meaning of 38 U.S.C.A. § 5107(a). 
That is, the veteran's claim of possible deterioration with 
respect to his service-connected cervical spine disability, 
and his claim of entitlement to a total rating for 
compensation purposes based on individual unemployability are 
at least plausible. Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).

Upon review of the evidence contained in the claims file, the 
Board noted that the veteran has complained of radiculopathy 
from his cervical spine down his left upper extremity since 
at least January 1983.  However, apparently due to his 
psychiatric disorder, he has failed to appear for VA 
neurosurgical consultations and examinations which might have 
confirmed the existence of cervical neuropathy.

The Board further noted that the veteran has not had any VA 
examinations since 1995.  The report of his December 1995 VA 
mental disorders examination noted that his industrial 
impairment had worsened.  Additionally, though not binding on 
the VA, the Board notes that the Social Security 
Administration apparently considers the veteran's psychiatric 
disability to be severe in nature. 

Although the RO scheduled the veteran for VA examinations on 
two occasions in 1998, he failed to appear.  With regard to 
the second scheduled examination date, he notified the RO 
that he was bedridden and thus could not attend the 
examination.

The Board believes that it would be helpful to obtain up to 
date information concerning the veteran's medical and 
psychiatric condition prior to rendering a decision on this 
appeal.  Therefore, the Board finds that this matter should 
be remanded so that the veteran can be afforded VA 
psychiatric, orthopedic and neurologic examinations.  

As the veteran appears not to fully comprehend the importance 
of attending his scheduled VA examinations - perhaps due to 
his schizophrenia - the Board suggests that the RO seek the 
assistance of his service organization representative, and 
the veteran's mother, with whom he reportedly resides, to 
encourage him to attend the necessary VA examinations. 

It is well established that the duty to assist is not always 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  If the veteran fails to attend, without 
sufficient reason, the VA examinations which will be 
scheduled for him by the RO, the Board will then have to 
evaluate his claims on the basis of the evidence of record.  
Thus, it is to the veteran's benefit for him to go to his 
scheduled VA examinations and to cooperate fully with the 
examiners.

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain copies of all clinical records 
of VA and private medical examinations 
and treatment the veteran received for 
his cervical spine and psychiatric 
disabilities since August 1999, for 
inclusion in the claims file. 

2.  Once the development requested in 
paragraph 1 above has been completed, to 
the extent possible, the veteran should 
be afforded VA psychiatric, orthopedic, 
and neurologic examinations, by qualified 
specialists, to
determine the etiology and extent of any 
cervical spine and psychiatric disorders 
from which he may suffer. When the 
examinations take place, the claims file, 
including a copy of this REMAND, should 
be made available to the examiners for 
proper review of the medical history 
prior to the examinations.  The 
examination reports should state whether 
such a review was conducted.  All 
appropriate clinical studies and tests 
should be performed, including an 
electromyograph (EMG) to determine the 
extent of any cervical neuropathy or 
lesion of the brachial plexus, if 
necessary.  The orthopedic clinical 
findings should include, but not 
necessarily be limited to, the degree 
of/extent of ability to perform: active 
and passive range of motion, weakness, 
atrophy, and pain on motion and use.  In 
accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the examination 
reports should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
should provide an opinion as to how these 
factors result in any limitation of 
motion of the cervical spine.  The 
neurologist is also requested to note any 
decrease or increase in sensory 
perception, and to describe how any 
neuropathy in the cervical spine affects 
the functioning of the veteran's upper 
extremities.  If possible, the 
examination reports should be typed.  In 
view of the veteran's psychiatric 
disability, the RO should seek the 
assistance of his service organization 
representative, and, if appropriate, his 
mother (with whom he apparently resides), 
to emphasize to him the importance of 
attending the scheduled VA examinations 
and cooperating fully with the examiners.

3.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



